      Case 18-42189-bem         Doc 67 Filed 10/30/20 Entered 10/30/20 10:08:57                       Desc Order
                                     Gtng. Mod. of Plan Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT

                                     Northern District of Georgia

                                             Rome Division

In     Debtor(s)
Re:    Anthony David Luke                                  Case No.: 18−42189−bem
       203 W Hawthorne St                                  Chapter: 13
       Dalton, GA 30720−3155                               Judge: Barbara Ellis−Monro

       xxx−xx−4354

       Stacy Dawn Merritt−Luke
       203 W Hawthorne St
       Dalton, GA 30720−3155

       xxx−xx−6423




            ORDER APPROVING MODIFICATION OF PLAN

      A modification to the confirmed Chapter 13 plan in this case having been proposed and no
objection to that modification having been made, it is

       ORDERED that the modification is APPROVED.

       The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor, and any
trustee.




Dated: October 30, 2020




                                                           Barbara Ellis−Monro
                                                           United States Bankruptcy Judge




Form 133a
